IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2015-CA-01195-SCT

GREG SPORE

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                         07/14/2015
TRIAL JUDGE:                              HON. JEFF WEILL, SR.
COURT FROM WHICH APPEALED:                HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                  JEFFREY M. GRAVES
                                          DENNIS C. SWEET, III
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: JOSEPH SCOTT HEMLEBEN
NATURE OF THE CASE:                       CIVIL - OTHER
DISPOSITION:                              AFFIRMED - 03/09/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:



       EN BANC.

       WALLER, CHIEF JUSTICE, FOR THE COURT:

¶1.    Attorney Greg Spore appeals the order finding him in direct criminal contempt by

Judge Jeff Weill Sr. of the Hinds County Circuit Court for displaying willful, contemptuous

behavior that interfered with the orderly administration of justice. Finding that the record

supports the trial court’s order beyond a reasonable doubt, we affirm.

                       FACTS AND PROCEDURAL HISTORY

¶2.    On July 13, 2015, Greg Spore, Hinds County Assistant Public Defender, appeared in

the Circuit Court of the First Judicial District of Hinds County before the Honorable Jeff
Weill Sr., Circuit Judge, to represent Jeremy Cowards in an adjudication hearing, following

the violation of his probation. Cowards had been indicted for house burglary and was ordered

on January 11, 2011, to Regimented Inmate Discipline (RID).1 On October 31, 2011, when

Cowards had completed the RID program, he was sentenced to five years of nonadjudicated

probation. Thereafter, on May 6, 2015, Cowards was convicted of domestic violence in

Jackson Municipal Court for punching a woman while she held a young child.

¶3.    At Coward’s hearing on the probation violation before Judge Weill, he was found

guilty of burglary for which he previously had received nonadjudicated probation. After the

pronouncement of guilt, Judge Weill asked whether the defense had any argument for the

court to consider for sentencing. Spore enumerated various reasons for the court to consider

allowing Cowards to remain out of jail. Spore stated:

       There are many factors at play here Your Honor concerning both employment,
       family -- he’s got the support of both immediate and extended family in the
       community, much accountability. He has two daughters, one an infant
       daughter; in fact born in December, December 24th, his Christmas miracle I
       believe he refers to her as. Johneia I believe her name is. And he’s trying, he
       wants to get back to his family. He wants to get back to his employer. I left a
       message trying to get up with Mr. Tony Lofton here in the security service here
       in Jackson, Mississippi. He’s employed Mr. Cowards in the past, and it’s my
       understanding that he’s willing to employ him in the future, as soon as he is
       released.




       1
          Mississippi Code Section 47-5-110.2 (Rev. 2015) provides that “[f]rom and after
January 1, 2017, no person to be sentenced to the custody of the Mississippi Department of
Corrections shall be ordered to a Regimented Inmate Discipline (RID) program by any court
of this state.”

                                             2
¶4.    Following Spore’s argument, Judge Weill asked whether the defense had “anything

further in argument on the sentencing to be imposed” and whether the defendant wanted to

say anything. Spore responded that he was speaking on Cowards’s behalf.

¶5.    Judge Weill asked a third time whether Spore had “fully made [his] argument,” and

Spore again replied, “[y]es, Your Honor.” Spore continued: “[a]nd again, we would just

implore the Court to . . . allow him to maintain his non-adjudicated status.”2 Judge Weill then

stated that “the reason I’m asking if you’ve fully made your argument, is after I pronounce

sentence I’m not going to hear further argument -- [.]” Spore replied, “[u]nderstood, Your

Honor.” Judge Weill then again told Spore to “finish your argument.” Spore continued:

       Yes, Your Honor. I believe, and on the outset I did make mention of the
       preliminary hearing. That was a concern only insofar as we don’t know if
       indeed one took place. And if one did take place we don’t know the date of
       that particular hearing. That would just give us a better sense of the timeline
       of how things have run from his arrest, the initial arrest for the alleged --
       excuse me -- simple domestic. As well as I believe a warrant in this instance
       was filed mid June. And we’re just trying to gauge if that was early on. I have
       a suspicion that the preliminary hearing may have taken place in March in the
       immediate wake of his initial arrest, prior to an affidavit being filed with the
       Court for a warrant for his arrest for the revocation, for the violation
       allegation.

Judge Weill then asked “anything further?” and Spore responded “[n]o, Your Honor.”

¶6.    Judge Weill then sentenced Cowards to ten years in prison with three years suspended,

after which the following colloquy took place between Spore and Judge Weill:

       MR. SPORE: Your Honor we just have one -- it’s not an argument Your
       Honor.

       2
        Because Judge Weill had just adjudicated his burglary conviction, Spore was likely
arguing for some type of probation or some other sentence that does not require
incarceration.

                                              3
       THE COURT: Excuse me.

       MR. SPORE: We had one last point. We’d assumed the reason why –

       THE COURT: Excuse me Mr. Spore.

       MR. SPORE: Yes, sir.

       THE COURT: I gave you ample opportunity, twice, to make all of your
       arguments –

       MR. SPORE: This is not an argument.

       THE COURT: -- and I’m not going to listen to further argument.

       MR. SPORE: Your Honor.

       THE COURT: So we’re going to conclude this matter and move on to -- and
       there will be five years of post-release supervision when he gets out of jail.

       MR. SPORE: Your Honor may I please make my record. This is not an
       argument necessarily. There was an assumption that the Court would follow
       Blocker3 in this instance. The Court made mention of the fact that Mr.
       Cowards, on his five-year non-adjudicated sentence, original sentence, served
       I believe six months in the RID Program, successfully completed the RID
       Program. That fact, that fact alone, he cannot be sentenced.

Judge Weill stopped Spore a second time: “Excuse me Mr. Spore. I’ve made my ruling. I

gave you ample opportunity to make your argument. So we’re concluding this matter at this

time. Please sit down.” Spore responded, again, that he was “simply trying to make my

record.” Judge Weill then found Spore in direct criminal contempt and fined him $100.00,

to be paid from personal funds by 12:00 p.m. (noon) on July 14, 2015. Judge Weill’s written

order stated that “Spore was held in direct criminal contempt due to his failure to abide by

       3
        It appears Spore was citing a case to Judge Weill. But nothing in the record before
this Court indicates to what Spore was referring. And it was not mentioned prior to Judge
Weill’s ruling.

                                             4
an order of the Court, for willful disruptive interference in court proceedings, and for

violating Rule 3.02 of the Uniform Circuit and County Rules.”

¶7.    Spore filed a Notice of Appeal on August 12, 2015, and raised the following issues:

(1) Whether the trial court erred in issuing an order finding Greg Spore in direct criminal

contempt where Greg Spore did not display any contemptuous conduct, and (2) whether the

trial court erred in finding that Greg Spore violated Rule 3.02 of the Uniform Circuit and

County Court Rules where Greg Spore did not in any way act unprofessionally or

disrespectfully toward the judge. In the State’s briefing it stated the issues differently. The

State argued that the trial court did not err in finding Greg Spore in direct criminal contempt

for (1) Spore’s failure to obey an order of the court and (2) his willful disruption and

interference with the orderly proceedings of the court. The court will address the issue for

decision as whether the record shows beyond a reasonable doubt that Spore displayed willful,

contemptuous conduct that interfered with the orderly administration of justice.

                                STANDARD OF REVIEW

¶8.    This Court applies an “ab initio”4 standard to cases of criminal contempt. In re Smith,

926 So. 2d 878, 885 (Miss. 2006) (citing Brame v. State, 755 So. 2d 1090, 1093-94 (Miss.

2000)). This Court “‘is not bound by the manifest error rule when the appeal involves a

conviction of criminal contempt. Instead, this Court proceeds ab initio to determine whether

the record proves the appellant guilty of contempt beyond a reasonable doubt.’” In re Smith,

926 So. 2d at 886 (quoting Purvis v. Purvis, 657 So. 2d 794, 797 (Miss. 1994)). “The burden

       4
       “Ab initio” is defined as “[f]rom the beginning.” Ab initio, Bryan A. Garner, Black’s
Law Dictionary (10th ed. 2014).

                                              5
of proof to establish that contempt has been committed is on the party asserting that

contemptuous conduct has occurred” and, “[i]n a proceeding for criminal contempt, evidence

of guilt must be established beyond a reasonable doubt.” In re Smith, 926 So. 2d at 886

(citing In Interest of Holmes, 355 So. 2d 677, 679 (Miss. 1978)).

                                       DISCUSSION

       Whether the record supports, beyond a reasonable doubt, that Spore
       displayed willful, contemptuous conduct that interfered with the orderly
       administration of justice.

¶9.    The power to hold an officer of the court in contempt “is an important tool for keeping

order and maintaining an efficient court system.” In re Hoppock, 849 So. 2d 1275, 1278

(Miss. 2003). “A court’s power to maintain control over the proceedings before it is not

grounded in its punitive jurisdiction, but in the necessary and inherent power to regulate its

proceedings.” Knott v. State, 731 So. 2d 573, 576 (Miss. 1999) (citing In Re Lewis, 654 So.

2d 1379, 1383 (Miss. 1995)).

¶10.   At the probation revocation hearing, the trial judge asked Spore three different times

whether he had finished making his argument. After the third time, Spore stated that he had.

Judge Weill then stated that “after I pronounce sentence I’m not going to hear further

argument.” Following this exchange, Spore offered additional argument. When he completed

this, the judge then asked a fourth time “anything further?” Spore responded, “[n]o Your

Honor.”

¶11.   Despite multiple cautionary admonitions, Spore did what the judge warned him of,

and what he agreed not to do, restarting his argument following the pronouncement of the



                                              6
sentence. The court tried to stop Spore at least five times. Despite these requests to stop

arguing and to sit down, Spore continued to speak and did not sit down. It was at this point

that the judge found Spore in direct criminal contempt of the court and fined him $100.

¶12.   Spore claimed he needed to make his record and zealously represent his client.

However, behavior that “‘tends to bring the court into disrepute or disrespect’” is criminal

contempt. Purvis v. Purvis, 657 So. 2d 794, 797 (Miss. 1994) (quoting Lawson v. State, 573

So. 2d 684, 686 (Miss. 1990)). Spore’s claim that he needed to make his record lacks merit,

as he had ample opportunities to do so. In Mississippi Bar v. Lumumba, Lumumba claimed

that he needed to make a record and ignored instructions from the judge. Mississippi Bar v.

Lumumba, 912 So. 2d 871, 878 (Miss. 2005). The Court recognized that “[Lumumba’s]

verbal argument at the hearing . . . was solely for the purpose of attempted persuasion of

Judge Gordon [and disputing his announced ruling], not ‘making a record.’” Id. at 878. The

same could be said of Spore’s attempts in the case sub judice.

¶13.   Additionally, while Lumumba claimed he was zealously representing his client, the

Court of Appeals affirmed his criminal-contempt sanction and found his behavior was

“disrespectful to the judge and disruptive to court proceedings.” Lumumba v. State, 868 So.

2d 1018, 1021 (Miss. Ct. App. 2003).5 In another case, this Court affirmed a charge of




       5
        Lumumba’s antics certainly were more egregious. In addition to refusing to stop
arguing with the judge after repeated requests, he made overtures that justice was for sale.
But his punishment also was more severe, as his sentence included three days in jail. It is
also of note that the Bar suspended Lumumba for six months from law practice. Mississippi
Bar v. Lumumba, 912 So. 2d 871, 889 (Miss. 2005).

                                             7
criminal contempt where a lawyer simply had refused to apologize for stating alleged

falsehoods before the court. In Re Smith, 926 So. 2d 878, 885 (Miss. 2006).

¶14.   Mississippi Rule of Professional Conduct 3.5 directs a lawyer not to “engage in

conduct intended to disrupt a tribunal.” Miss. Rule Prof’l Conduct 3.5(d). The comment to

the rule states that a lawyer’s ability to “[r]efrain[] from abusive or obstreperous6 conduct is

a corollary of the advocate’s right to speak on behalf of litigants.” Id. at 3.5(d) cmt. Spore’s

announced purpose of diligently representing his client does not excuse conduct that violates

Rule 3.5.

¶15.   Judge Weill also found that Spore had violated Rule 3.02 of the Uniform Rules of

Circuit and County Court Practice. That rule states that “[a]ttorneys should manifest an

attitude of professional respect toward the judge, the opposing attorney, witnesses,

defendants, jurors, and others in the courtroom. (Emphasis added.) Spore failed to heed

Judge Weill’s requests and was clearly disrespectful before the court.

                                       CONCLUSION

¶16.   Because the record establishes beyond a reasonable doubt that Spore was guilty of

direct criminal contempt for displaying willful, contemptuous conduct in the courtroom that

interfered with the orderly administration of justice, the trial court’s order is affirmed.

¶17.   AFFIRMED.




       6
       Webster’s Dictionary defines this as “marked by unruly or aggressive noisiness” and
“stubbornly resistant to control.” Obstreperous, Random House Webster’s Unabridged
Dictionary (2d ed. 1999).

                                               8
     RANDOLPH, P.J., COLEMAN, MAXWELL, BEAM AND CHAMBERLIN, JJ.,
CONCUR. KITCHENS, J., DISSENTS WITH SEPARATE WRITTEN OPINION
JOINED BY DICKINSON, P.J., AND KING, J.

       KITCHENS, JUSTICE, DISSENTING:

¶18.   The record does not establish, beyond a reasonable doubt, that Greg Spore’s post-

ruling efforts to speak to Judge Weill were calculated to prevent the orderly administration

of justice, nor does the record demonstrate that he was, in any way, disrespectful to the judge.

Because I would reverse the judgment of the Circuit Court of the First Judicial District of

Hinds County and render judgment in Spore’s favor, I respectfully dissent.

¶19.   “A judge issues a citation for criminal contempt to vindicate the dignity and authority

of the court. This is proper only when the contemnor has willfully, deliberately and

contumaciously ignored the court, or the court’s directive.” In re Smith, 926 So. 2d 878,

887-88 (Miss. 2006) (citing Premeaux v. Smith, 569 So. 2d 681, 684 (Miss. 1990)). This

Court has held that “[d]irect criminal contempt involves words spoken or actions committed

in the presence of the court that are calculated to embarrass or prevent the orderly

administration of justice. Punishment for direct contempt may be meted out instantly by the

judge in whose presence the offensive conduct was committed . . . .” In re Smith, 926 So.

2d at 888 (quoting In re Williamson, 838 So. 2d 226, 237 (Miss. 2002)). “More specifically,

direct criminal contempt ‘may consist of an open insult, in the presence of the court, to the

person of the presiding justice, or a resistance to or defiance of power of the court.’” In re

Smith, 926 So. 2d at 888 (quoting Neely v. State, 98 Miss. 816, 54 So. 315, 316 (1911)).

Further, direct criminal contempt has been defined as “‘[d]isorderly conduct in the court



                                               9
room, or the use of violence, or threatening, or insulting language to the court, witnesses or

counsel . . . .’” Id. “A contempt which is direct, in the immediate presence of the court, may

be summarily punished without affidavit, pleading or formal charges.” In re Smith, 926 So.

2d at 888-89 (citing Varvaris v. State, 512 So. 2d 886, 887-88 (Miss.1987)).

¶20.   Spore argues that nothing he “said or did can be reasonably calculated to prevent the

orderly administration of justice.” Spore continues that all he intended was to make a

statement on the record in an effort to preserve an issue for appeal: “Mr. Spore was simply

trying to make a record for appellate review. Judge Weill deprived him of the right; and

therefore denied Mr. Spore the right to zealously advocate for his client’s interest.” In

response, the State contends that “Spore’s conduct during the hearing was a breach of

courtroom decorum and was disruptive to the orderly administration of justice.” According

to the State, Judge Weill allowed Spore ample time to make his argument and “Spore was

attempting to argue that the trial court applied an incorrect standard, which Spore neglected

to include in his argument.”

¶21.   The Mississippi Rules of Professional Conduct state that “[a] lawyer shall not . . .

engage in conduct intended to disrupt a tribunal.” Miss. R. Prof’l Conduct 3.5(d). The

comment to the rule provides the following:

       The advocate’s function is to present evidence and argument so that the cause
       may be decided according to law. Refraining from abusive or obstreperous
       conduct is a corollary of the advocate’s right to speak on behalf of litigants. A
       lawyer may stand firm against abuse by a judge but should avoid reciprocation;
       the judge’s default is no justification for similar dereliction by an advocate. An
       advocate can present the cause, protect the record for subsequent review and
       preserve professional integrity by patient firmness no less effectively than by
       belligerence or theatrics.

                                              10
Miss. R. Prof’l Conduct 3.5(d) cmt. Here, Spore’s post-ruling conduct provides what may

be interpreted as an example of an advocate’s attempt to “protect the record for subseqent

review . . . by patient firmness” in the complete absence of “belligerence or theatrics” in a

manner consistent with the letter and spirit of Rule 3.5 and its comment. Spore argues that

he was merely engaging in zealous representation of his client by attempting to make a record

for appellate review. Uniform Rule of Circuit and County Court Practice 3.02 provides that

“[a]ttorneys should manifest an attitude of professional respect toward the judge . . . .”

URCCC 3.02. All of Spore’s efforts to speak to the court were couched in genteel and

respectful verbiage in which he consistently addressed Judge Weill as “Your Honor.”

¶22.   In the case of In re Smith, a lawyer made the following remark, inter alia, in open

court to the judge: “‘I believe that the actions of this Court have been so reprehensible as to

disgust any court.’” In re Smith, 926 So. 2d at 880 (emphasis in original). The lawyer then

“refused to genuinely apologize, despite being given multiple opportunities by the court to

do so.” Id. As a result, the trial judge found the lawyer in direct criminal contempt and had

her jailed for five days. Id. This Court affirmed, holding that “the record unquestionably

reveals, beyond a reasonable doubt, that Smith was guilty of direct criminal contempt . . . .”

Id. at 890.

¶23.   In Mingo v. State, 944 So. 2d 18, 32 (Miss. 2006), the defense lawyer sought to

withdraw because of threats that had been made by unknown third persons against the

defendant and his witnesses. When the trial court denied the motion, the defense lawyer

refused to proceed with the trial. Id. at 33. The trial court then held the defense lawyer in



                                              11
direct criminal contempt. Id. This Court affirmed, finding that “[d]efense counsel’s refusal

to continue with trial clearly constituted an action tending to prevent the orderly

administration of justice” and that the “trial judge’s decision to hold counsel in direct

criminal contempt, while serious, was within his discretion.” Id.

¶24.   In the present case, Spore’s statements following Judge Weill’s imposition of

Cowards’s sentence were responsive to that ruling: “[t]he Court made mention of the fact that

Mr. Cowards, on his five-year non-adjudicated sentence, original sentence, served I believe

six months in the RID7 Program, successfully completed the RID program.” Judge Weill

reminded Spore that he had been given “ample opportunity” to make his argument and

instructed him to “[p]lease sit down.” When Spore responded that he was “simply trying to

make my record,” Judge Weill found him in direct criminal contempt.

¶25.   This case does not approach the degree of blatant disrespect shown by the lawyer’s

comments in In re Smith, nor does it demonstrate anything close to the degree of obstruction

shown by the lawyer’s refusal to continue with trial in Mingo. Furthermore, this Court

routinely applies a procedural bar if the defendant’s lawyer failed to interpose a

contemporaneous objection to a judicial ruling. Hall v. State, 201 So. 3d 424, 428 (Miss.



       7
          Mississippi Code Section 47-5-110(4)(a) previously allowed the Mississippi
Department of Corrections to “by rule or policy and procedure provide the regimented
inmate discipline program [RID] and prerelease service for offenders at its major
correctional facilities . . . .” Miss. Code Ann. § 47-5-110(4)(a) (2011). That language no
longer appears in the 2015 revision. See Miss. Code Ann. § 47-5-110(4)(a) (Rev. 2015).
Mississippi Code Section 47-5-110.2 (Rev. 2015) provides that “[f]rom and after January
1, 2017, no person to be sentenced to the custody of the Mississippi Department of
Corrections shall be ordered to a Regimented Inmate Discipline (RID) program by any court
of this state.”

                                             12
2016) (“Hall has forfeited his right to argue these issues on appeal by failing to object

contemporaneously below. Our rule is well-settled that a defendant’s failure to object bars

that defendant from raising an issue on appeal.”); Cox v. State, 183 So. 3d 36, 50 (Miss.

2015) (“Once at the sentencing trial, defense counsel failed to renew any objections as to

victim-impact testimony. Cox’s claim is, therefore, barred from consideration.”); Moffett v.

State, 49 So. 3d 1073, 1101 (Miss. 2010) (internal citation omitted) (“We will not hold a trial

court ‘in error on appeal for a matter not presented to it for decision.’”). Spore’s timely effort

to lodge a contemporaneous objection was stifled by the court.

¶26.   The majority’s analogizing this case to Mississippi Bar v. Lumumba, in which this

Court imposed discipline upon an attorney for blatant misconduct, is misplaced. Miss. Bar

v. Lumumba, 912 So. 2d 871, 889 (Miss. 2005). The lawyer in that case, appearing on behalf

of a client in criminal post-trial motions before a circuit judge, said the following to the

judge: “‘Look, Judge, if we’ve got to pay for justice around here, I will pay for justice. I’ve

paid other judges to try to get justice, pay you, too, if that’s what is necessary.’” Id. at 875.

“[The court] cited [the lawyer] for contempt, fined him $500, and ordered him to serve three

days in the Leake County Jail,” of which sentence the lawyer actually served one and one-

half days. Id.

¶27.   On appeal, the Mississippi Court of Appeals held that:

       [The attorney’s] behavior was done in the presence of the court and intended
       to embarrass or prevent orderly administration of justice. Further, it was both
       disrespectful to the judge and disruptive to court proceedings. We cannot
       fathom any situation that would warrant such behavior. This Court finds that
       the statements made toward the judge about how he can better get along with
       lawyers in the future, about the judge’s “henchmen,” about being proud to be

                                               13
       thrown out of the courtroom, and about paying the judge for justice were made
       to embarrass the court or impede the administration of justice. This Court finds
       that the statements go far beyond zealous representation of one’s client, and
       makes a mockery of the court and its proceedings.

Id. (quoting Lumumba v. State, 868 So. 2d 1018, 1021 (Miss. Ct. App. 2003)). The situation

described in Lumumba does not resemble the situation before this Court today in any

respect. Spore was courteous and deferential in his attempt to preserve his client’s position

for the record: “Your Honor may I please make my record[?]”

¶28.   We cannot discern Spore’s tone or manner of speaking, as Judge Weill was in a

position to do. But the post-ruling comments do not appear from the cold record to have been

calculated to prevent the orderly administration of justice. Spore appears not to have been

presenting the same argument he had made prior to the ruling. Rather, the record reflects that

Spore was attempting to advance a new argument that was responsive to the sentence the

court had imposed, to which Spore seemed to be trying to interpose a contemporaneous and

timely objection. Moreover, Judge Weill’s specific order to Spore was that he was not to

present further argument “on the sentencing to be imposed.” (Emphasis added.) While the

ruling relates to further argument about the anticipated sentence, temporally, Judge Weill’s

words did not preclude Spore from presenting argument in response to the sentence once it

had been imposed. Taken literally, the judge’s argument limitation applied to presentencing

argument and not to postsentencing remarks by counsel.

¶29.   The majority approves Judge Weill’s finding of contempt based on his having

disallowed a lawyer to present argument in response to a sentence. This could authorize a

trial court, under the guise of maintaining courtroom decorum, to preclude a lawyer from

                                             14
making a record-preserving contemporaneous objection to the sentence imposed. For

example, if the sentence had been an illegal sentence, Spore would not have been able to

make a contemporaneous objection without violating the court’s directive that the lawyer not

speak after the pronouncement of sentence.

¶30.   In Slaymaker v. State, 513 So. 2d 921 (Miss. 1987), for instance, the circuit court

imposed a five-year sentence and also suspended the defendant’s driving privileges for five

years after the defendant was convicted of vehicular homicide. This Court affirmed the five-

year sentence for vehicular homicide, but reversed and rendered the suspension of the

defendant’s driving privileges because “[t]he suspension of driving privileges is the exclusive

province of the Commissioner of Public Safety.” Id. at 922. The Court held that the circuit

court “acted without statutory authority in suspending [the defendant’s] driving privileges

for five years and imposed a sentence exceeding the maximum penalty provided by law.” Id.

But for Slaymaker’s lawyer’s contemporaneous objection, the illegality of the suspension of

driving privileges portion of the defendant’s sentence would not have been properly before

this Court.

¶31.   The majority—and the parties—agree that the order Spore is alleged to have violated

is Judge Weill’s prohibition of further argument after the sentence was pronounced. But the

transcript of the proceedings shows that, after a brief exchange, Judge Weill had asked Spore

to “[p]lease sit down.” Spore responded, “Your Honor, I’m simply trying to make my

record.” It was at that point that Judge Weill found Spore in direct criminal contempt. The

record is far from clear with respect to precisely what “order” Spore is accused of violating.



                                              15
Was it Judge Weill’s instruction that no further argument would be heard after the sentence

was handed down? Or was it Judge Weill’s directive that Spore “[p]lease sit down”? The

record does not inform this Court whether, or at what point, if any, Spore sat down as

ordered. The contempt order, itself, provides no clarification. Spore was found in direct

criminal contempt “due to his failure to abide by an order of the [c]ourt . . . .” (Emphasis

added.) This Court cannot, on ab initio review, find Spore guilty beyond a reasonable doubt

of direct criminal contempt if we are unable to ascertain from the record what “order of the

[c]ourt” he is accused of violating.

¶32.   Moreover, while the Mississippi Rules of Professional Conduct govern the behavior

of lawyers in court, the Code of Judicial Conduct imposes reciprocal requirements of

patience and courtesy upon the judges of this State. Canon 3B(4) states that, “[j]udges shall

be patient . . . and courteous to . . . lawyers . . . with whom they deal in their official

capacities . . . .” Miss. Code of Judicial Conduct Canon 3B(4). The comment explains that

“[t]he duty to hear all proceedings is not inconsistent with the duty to dispose promptly of

the business of the court. Courts can be efficient and businesslike while being patient and

deliberate.” Miss. Code of Judicial Conduct Canon 3B(4) cmt. Further, Canon 3B(7) states

that “[a] judge shall accord to all who are legally interested in a proceeding, or their lawyers,

the right to be heard according to law.” Miss. Code of Judicial Conduct Canon 3B(7).

¶33.   For these reasons, I respectfully decline to join the majority.

       DICKINSON, P.J., AND KING, J., JOIN THIS OPINION.




                                               16